Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
 Paragraph 0022 recites "configured to in an autonomous mode", should recite "configured to an autonomous mode".  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Hansson et al. US2019/0146064A1.    
   	Regarding claim 1, Hansson teaches, a light detection and range (LIDAR) device utilized in an autonomous driving vehicle, the LIDAR device comprising: (Hansson, Fig.17, 0079:1-18, 500 automobile)
an array of light transmitting and receiving (TX/RX) units arranged to sense a physical range associated with a target (Hansson, Fig.12), 
wherein each of the light TX/RX units comprises: 
a mounting board having a light pass-through opening, (Hansson, Fig.12, 0067:11, 408 apertures)
a light emitter mounted adjacent to the light pass-through opening (Hansson, Fig.12, emitted light 323) wherein the light emitter is configured to emit a light beam towards the target according to a transmitting path, and (Hansson, Fig.12, region 106)
a light detector positioned behind the mounting board to receive at least a portion of the light beam reflected from the target through the light pass-through opening according to a light receiving path (Hansson, Fig. 12, 0067:1-11, 400 LiDAR system, laser light source 404), wherein the light transmitting path and the light receiving path are substantially in parallel and close to each other. 

Regarding claim 17, Hansson teaches, A machine-implemented method for operating a LIDAR device of an autonomous driving vehicle, the method comprising: (Hansson, Fig.17, 0079:1-18, 500 automobile)
providing an array of light transmitting and receiving (TX/RX) units to sense a physical range associated with a target (Hansson, Fig.12); 
and for each of the light TX/RX units, providing a mounting board having a light pass-through opening, (Hansson, Fig.12, 0067:11, 408 apertures) 
emitting a light beam using a light emitter mounted on the mounting board adjacent to the light pass-through opening, (Hansson, Fig.12, emitted light 323) wherein the light emitter is configured to emit the light beam towards the target according to a transmitting path, and (Hansson, Fig.12, region 106) 
receiving using a light detector positioned behind the mounting board at least a portion of the light beam reflected from the target through the light pass-through opening according to a light receiving path, (Hansson, Fig. 12, 0067:1-11, 400 LiDAR system, laser light source 404), wherein the light transmitting path and the light receiving path are substantially in parallel and close to each other. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson as applied to claim 1 and 17 above, and further in view of Tanaka et al. (US 2001/0007543 A1) .

Regarding claim 2, Hansson teaches, The LIDAR device of claim 1, 
However, Hansson does not teach, wherein each TX/RX unit further comprises a first collimating lens disposed between the light emitter and the target.
Whereas, Tanaka teaches, wherein each TX/RX unit further comprises a first collimating lens disposed between the light emitter and the target. (Tanaka, Fig.6(a) ,0060:10-21; lens system 3, object 10, and light receiving and emitting compound elements 21 and 22) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date to make modifications to Hansson’s LiDAR device and incorporate Tanaka optical elements in order to modify each transceiver to having its own collimating lens, for specific collimation and 

Regarding claim 18, Hansson teaches, the method of claim 17,
However, Hansson does not teach, wherein each TX/RX unit further comprises a first collimating lens disposed between the light emitter and the target.
 On the other hand, Tanaka teaches, the method of claim 17, wherein each TX/RX unit further comprises a first collimating lens disposed between the light emitter and the target. (Tanaka, Fig.6(a) ,0060:10-21; lens system 3, object 10, and light receiving and emitting compound elements 21 and 22) 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to make modifications to Hansson’s LiDAR device and Tanaka optical elements in order to modify each transceiver to having its own collimating lens, for specific collimation and divergence of light. One would have been motivated to combine the two systems in order to have a more condensed and efficient device.

Claims 3 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Hansson and Tanaka as applied to claim 2 and 18 above, and further in view of Fukumoto (JP 2009008404A).

Regarding claim 3, Hansson and Tanaka teach, the LiDAR device of claim 2,
However, Hansson and Tanaka do not teach, wherein the first collimating lens is configured to diverge the light beam from the light emitter towards the target.
On the other hand, Fukumoto teaches, wherein the first collimating lens is configured to diverge the light beam from the light emitter towards the target. (Fukumoto, 0010:1-4, collimating objective lens 4, light source 1)


Regarding claim 19, Hansson and Tanaka teach, the method of claim 18, 
However, Hansson and Tanaka do not teach, wherein the first collimating lens is configured to diverge the light beam from the light emitter towards the target.
Whereas, Fukumoto teaches, wherein the first collimating lens is configured to diverge the light beam from the light emitter towards the target. (Fukumoto, 0010:1-4, collimating objective lens 4, light source 1)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify Hansson’s LiDAR device in conjunction with Tanaka’s and Fukumoto’s optical element in order to promote the guidance of light beams to be directed to objects/targets in a parallel form. One would have been motivated to merge the two elements in order to establish a condense and efficient device.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson/Tanaka/Fukumoto as applied to claims 3 and 19 above, and further in view of Shepard et al. (US 2020/0142034 A1).

Regarding claim 4, Hansson/Tanaka/Fukumoto teach, The LIDAR device of claim 3, 
wherein the first collimating lens is further configured to receive and collapse at least a portion of the diverged light beam reflected from the target, such that the reflected light beam can pass through the light pass-through opening.
On the other hand, Shepard teaches, wherein the first collimating lens is further configured to receive and collapse at least a portion of the diverged light beam reflected from the target, such that the reflected light beam can pass through the light pass-through opening. (Shepard, Fig. 2, 0052:1-15 and 0056:9-19)
Accordingly, it would have been obvious to one of ordinary skill in the art to make modifications to Hansson’s LiDAR device in conjunction with Tanaka’s and Fukumoto’s optical elements and Shepard’s LiDAR device to permit filtration of certain light beams (e.g. ambient or background light) not to impinge on the light detector and to be guided through the aperture/ light pass-opening. One would be motivated to combine the two devices in order to create one holistic device that is reduced in size and more efficient in production.

Regarding claim 20, Hansson/Tanaka/Fukumoto teach, the method of claim 19, 
However, Hansson/Tanaka/Fukumoto do not teach, wherein the first collimating lens is further configured to receive and collapse at least a portion of the diverged light beam reflected from the target, such that the reflected light beam can pass through the light pass-through opening.
On the other hand, Shepard teaches, wherein the first collimating lens is further configured to receive and collapse at least a portion of the diverged light beam reflected from the target, such that the reflected light beam can pass through the light pass-through opening. (Shepard, Fig. 2, 0052:1-15 and 0056: 9-19)
Thus, it would have been obvious to one of ordinary skill in the art to make modifications to Hansson’s LiDAR device in conjunction with Tanaka’s and Fukumoto’s optical elements and Shepard’s .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson and Tanaka as applied to claim 2 and 5 above, and further in view of Takahashi (U.S. Patent 6,072,763).

Regarding claim 5, Hansson and Tanaka teach, The LIDAR device of claim 2, 
However, Hansson and Tanaka do not teach, wherein each of the light TX/RX units further comprises a second collimating lens positioned between the mounting board and the light detector. 
Whereas, Takahashi teaches, wherein each of the light TX/RX units further comprises a second collimating lens positioned between the mounting board and the light detector.  (Takahashi, Fig. 3: pin hole 5, collimating lens 4a, and collimating lens 4b, and detection optical system)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the optical elements with the lidar system in order direct incoming light from the aperture, through the lens to eliminate additional light from coming in. The second lens in the optical system improves the focused light from the “mounting board” towards the detector system. One would have been motivated to make these modifications to create a Lidar system that is more compact and efficient.
Regarding claim 6, Hansson and Tanaka teach, The LIDAR device of claim 5, 
However, Hansson and Tanaka do not teach, wherein the second collimating lens is configured to receive the reflected light beam from the first collimating lens from a spread form and to transform the reflected light beam to a parallel form. 
wherein the second collimating lens is configured to receive the reflected light beam from the first collimating lens from a spread form and to transform the reflected light beam to a parallel form. (Takahashi, Fig. 3: pin hole 5, collimating lens 4a, and collimating lens 4b, and detection optical system)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the optical elements with the lidar system in order direct incoming light from the aperture, through the lens to eliminate additional light from coming in. The second lens in the optical system improves the focused light from the “mounting board” towards the detector system. One would have been motivated to make these modifications to create a Lidar system that is more compact and efficient.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson, Tanaka, and Takahashi as applied to claim 5  above, and further in view of Fukumoto.

Regarding claim 7, Hansson/Tanaka/Fukumoto/Shepard/Takahashi teaches, the LiDAR device of claim 5,
However, Hansson does not teach, wherein each of the light TX/RX units further comprises a third collimating lens positioned between the second collimating lens and the light detector.
Whereas, Fukumoto teaches, wherein each of the light TX/RX units further comprises a third collimating lens positioned between the second collimating lens and the light detector. (Fukumoto, Fig.4)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the optical elements with the lidar system in order direct the incoming light from the aperture to the lens to the detector, in order to eliminate additional light from entering the detector 

Regarding claim 8, Hansson, Tanaka, Takahashi, and Fukumoto teaches, the LiDAR device of claim 7, wherein the third collimating lens is configured to receive the reflected light beam from the second collimating lens and to collapse the reflected light beam to concentrate onto the light detector. (Fukumoto, Fig.4)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al. (US 2019/0146064A1) and Levinson et al. (US 2017/0124476 A1).
Regarding claim 9, Hansson teaches, an autonomous driving vehicle, comprising: (Hansson, Fig.17, 0079:1-18, 500 automobile)
a light detection and range (LIDAR) device, where in the LIDAR device comprises an array of light transmitting and receiving (TX/RX) units arranged to sense a physical range associated with a target (Hansson, Fig.12), 
wherein each of the light TX/RX units comprises: 
a mounting board having a light pass-through opening, (Hansson, Fig.12, 0067:11, 408 apertures)
a light emitter mounted adjacent to the light pass-through opening (Hansson, Fig.12, emitted light 323) wherein the light emitter is configured to emit a light beam towards the target according to a transmitting path, and (Hansson, Fig.12, region 106)
a light detector positioned behind the mounting board to receive at least a portion of the light beam reflected from the target through the light pass-through opening according to a light receiving path (Hansson, Fig. 12, 0067:1-11, 400 LiDAR system, laser light source 404), wherein the light transmitting path and the light receiving path are substantially in parallel and close to each other; and  
	However, Hansson does not teach, a perception and planning system coupled to the LIDAR device to perceive a driving environment surrounding the autonomous driving vehicle based on LIDAR sensor data provided by the LIDAR device and to control the autonomous driving vehicle to navigate the driving environment.
On the other hand, Levinson teaches, a perception and planning system coupled to the LIDAR device to perceive a driving environment surrounding the autonomous driving vehicle based on LIDAR sensor data provided by the LIDAR device and to control the autonomous driving vehicle to navigate the driving environment. (Levinson, Fig.4,0068:23-30)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the autonomous vehicle with the lidar system in order navigate the vehicle through obstacles, environmental changes, and unexpected road blockage in its upcoming surroundings so the vehicle can be 100% self-driven. One would have been motivated to incorporate these modifications to promote an efficient unit and faster response time within the vehicles control system
Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Hansson/Levinson as applied to claim 9 above, and further in view of Tanaka et al. (2001/0007543 A1).

Regarding claim 10, Hansson and Levinson teach, the autonomous driving vehicle of claim 9,
However, Hansson and Levinson do not teach, wherein each TX/RX unit further comprises a first collimating lens disposed between the light emitter and the target.
Whereas, Tanaka teaches, wherein each TX/RX unit further comprises a first collimating lens disposed between the light emitter and the target. (Tanaka, Fig.6(a) ,0060:10-21; lens system 3, object 10, and light receiving and emitting compound elements 21 and 22) 
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson/Levinson/Tanaka as applied to claim 10  above, and further in view of Fukumoto .

Regarding claim 11, Hansson/Levinson/Tanaka teaches, the autonomous driving vehicle of claim 10
However, Hansson/Levinson/Tanaka does not teach, wherein the first collimating lens is configured to diverge the light beam from the light emitter towards the target.
On the other hand, Fukumoto teaches, wherein the first collimating lens is configured to diverge the light beam from the light emitter towards the target. (Fukumoto, 0010:1-4, collimating objective lens 4, light source 1)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify Hansson’s LiDAR device with Levinson’s autonomous vehicle and Tanaka optical elements merged with Fukumoto’s optical element in order to allow the guidance of light beams to be directed to objects/targets in a parallel form. One would have been motivated to merge the two elements in order to establish a condense and efficient device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson/Levinson/Tanaka/Fukumoto as applied to claim 11 above, and further in view of Shepard et al. (US2020/0142034 A1).
Regarding claim 12, Hansson/Levinson/Tanaka/Fukumoto teach the autonomous driving vehicle of claim 11,
However, Hansson/Levinson/Tanaka/Fukumoto does not teach wherein the first collimating lens is further configured to receive and collapse at least a portion of the diverged light beam reflected from the target, such that the reflected light beam can pass through the light pass-through opening.
Whereas, Shepard teaches, wherein the first collimating lens is further configured to receive and collapse at least a portion of the diverged light beam reflected from the target, such that the reflected light beam can pass through the light pass-through opening. (Shepard, Fig. 2, 0052:1-15 and 0056:9-19)
Accordingly, it would have been obvious to one of ordinary skill in the art to make modifications to Hansson’s LiDAR device with Levinson’s perception system in conjunction with Tanaka and Fukumoto’s optical element and merged with Shepard’s LiDAR device, to permit filtration of certain light beams (e.g. ambient or background light) to not impinge on the light detector and to be guided through the aperture/ light pass-opening. One would be motivated to combine the two devices in order to create one holistic device that is reduced in size and more efficient in production.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson/Levinson/Tanaka as applied to claim 10 above, and further in view of Takahashi (U.S. Patent 6,072,763).
the autonomous driving vehicle of claim 10,
However, Hansson/Levinson/Tanaka do not teach, wherein each of the light TX/RX units further comprises a second collimating lens positioned between the mounting board and the light detector.
 Whereas, Takahashi teaches, wherein each of the light TX/RX units further comprises a second collimating lens positioned between the mounting board and the light detector. (Takahashi, Fig. 3: pin hole 5, collimating lens 4a, and collimating lens 4b, and detection optical system)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the optical elements with the lidar system in order to direct incoming light from the aperture towards the lens and eliminating additional light from entering. The second lens in the optical system improves the focused light from the “mounting board” towards the detector system. This would motivate one to combine these specific elements to foster a Lidar system to be more compact and efficient.

Regarding claim 14, Hansson/Levinson/Tanaka teach, the autonomous driving vehicle of claim 13,
However, Hansson/Levinson/Tanaka do not teach, wherein the second collimating lens is configured to receive the reflected light beam from the first collimating lens from a spread form and to transform the reflected light beam to a parallel form.
On the other hand, Takahashi teaches, wherein the second collimating lens is configured to receive the reflected light beam from the first collimating lens from a spread form and to transform the reflected light beam to a parallel form. (Takahashi, Fig. 3: pin hole 5, collimating lens 4a, and collimating lens 4b, and detection optical system)
 to combine the optical elements with the lidar system in order to direct incoming light from the aperture towards the lens and eliminating additional light from entering. The second lens in the optical system improves the focused light from the “mounting board” towards the detector system. This would motivate one to combine these specific elements to foster a Lidar system to be more compact and efficient.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson/Levinson/Tanaka/Takahashi as applied to claim 13 above, and further in view of Fukumoto.
Regarding claim 15, Hansson/Levinson/Tanaka/Takahashi teach, the autonomous driving vehicle of claim 13, 
However, Hansson/Levinson/Tanaka/Takahashi do not teach, wherein each of the light TX/RX units further comprises a third collimating lens positioned between the second collimating lens and the light detector.
Whereas, Fukumoto teaches, wherein each of the light TX/RX units further comprises a third collimating lens positioned between the second collimating lens and the light detector. (Fukumoto, Fig.4)
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the optical elements with the lidar system in order direct the incoming light from the aperture to the lens to the detector, in order to eliminate additional light from entering the detector unit. One would have been motivated to make these modifications to provide a more comprised and efficient unit.

Regarding claim 16, Hansson/Levinson/Tanaka/Takahashi/Fukumoto teaches, the autonomous driving vehicle of claim 15, wherein the third collimating lens is configured to receive the reflected light beam from the second collimating lens and to collapse the reflected light beam to concentrate onto the light detector.  (Fukumoto, Fig.4)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N TUCKER whose telephone number is (571)272-6640. The examiner can normally be reached M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/TIFFANY N TUCKER/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645